UNITED STATES DISTRICT COURT
FOR '[THE EASTERN DISTRICT OF WISCONSIN
GREEN BAY DIVISION

 

RICHARD J. ANDERSON, JOSEPH YOUNG,
EVAN CHAULKIN and MICHAEL HERTER,

Plaintiffs,
v. Case No.: 18-cv-901
WEINERT ENTERPRISES, INC.

Defendant.

 

OFFER OF JUDGMENT PURSUANT TO FRCP 68

 

To: Plaintiffs Richard Anderson, Joseph Young

Evin Chaulkin and Michael Herter

c/o Attorney Yingtao Ho

The Previant Law Firm, S.C.

310 W. Wisconsin Ave., Suite 10OMW

Milwaukee, WI 53203

PLEASE TAKE NOTICE THAT, Defendant, Weinert Enterprises, Inc., hereby offers to
allow entry of judgment to be taken against it pursuant to Federal Rule of Civil Procedure 68 as
follows: a judgment in favor of Plaintiffs and against Defendant, in the sum of $8,500.00 (eight
thousand five hundred dollars and zero cents) which is inclusive of all costs and fees for each
and every one of Plaintiffs’ individually asserted claim in the above captioned case. Each
individual will be entitled to the following judgment against Defendant:

1. A judgment in favor of Richard Anderson and against Defendant in the sum of $2,800.00
plus an additional $975.00 for attorncys’ fees and costs;

2. A judgment in favor of Joseph Young and against Defendant in the sum of $1,160.00

plus an additional $975.00 for attorneys’ fees and costs;

Case 1:18-cv-00901-WCG Filed 12/18/19 Page 1of2 Document 53
3. A judgment in favor of Evin Chaulkin and against Defendant in the sum of $600.00 plus
an additional $975.00 for attorneys’ fees and costs; and

4, A judgment in favor of Michael Herter and against Defendant in the sum of $40.00 plus
an additional $975.00 for attorneys’ fees and costs.

As to each of these, they are inclusive of all costs and fees for each and every one of
Plaintiffs’ individually asserted claim in the above captioned case. This shall be the total amount
paid by Defendants on account of any and all liability asserted as to each and every one of the
individuals claims of these four named Plaintiffs in this action, including all costs of suit and
attorneys’ fees otherwise recoverable in this action for their individual claims.

If Plaintiffs do not accept this offer, they may become obligated to pay Defendant’s costs
incurred after the making of this offer in the event that they do not recover a judgment that is
more favorable than this offer of judgment, pursuant to FRCP 68.

To accept this offer, Plaintiffs must serve written notice of acceptance thereof within
fourteen (14) days of the date this offer is made.

This offer is not to be construed in any way as an admission of liability by the Defendant,
but rather is made solely for the purpose of compromising a disputed claim.

Dated this 17th day of December, 2019.

 

Attorney for Defendant
Mawicke & Goisman, S.C.
1509 N. Prospect Avenue
Milwaukee, Wisconsin 53202
(414) 224-0600 (office)

(414) 224-9359 (facsimile)
jwalther@mawickelaw.com

Case 1:18-cv-00901-WCG Filed 12/18/19 Page 2 of 2 Document 53
